DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/2022 has been entered.
Response to Arguments
Applicant's arguments filed 07/06/2022 have been fully considered but they are not persuasive. Applicant’s argument that Tayebi fails to disclose the UV light source with the fluorescent dye being used in conjunction with drilling a plug and that none of the references disclose the use of fluorescent dyes as indications of plug drilling is not persuasive since Burt disclose the use of a fluorescent dye as an indication that a plug is being drilled and Tayebi discloses that using UV light with a fluorescent dye is a much more sensible and powerful method of detecting a tracer at the surface of a wellbore than the use of colored dyes alone so Burt in combination with Tayebi disclose the use of a UV light source to detect a fluorescent dye indicative of drilling of a plug as claimed.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jabari (US 20210054733), Hereinafter Jab, in light of Burt (US 2007465 A) and Tayebi (US 20010036667 A1).
With respect to claim 1, Jab discloses lacing a marker plug with identifier within a wellbore (pgphs. 30, 33); transferring the marker plug with the identifier to a position in a wellbore for setting; setting the marker plug with the identifier in the position in the wellbore desired for setting (pgphs. 47, 50); drilling the marker plug with identifier from the wellbore such that the drilling of the marker plug releases the identifier (pgph. 26, 54), and transferring at least a portion of the identifier for transfer to an uphole environment for identification at the surface (pgphs. 55, 56).
However, Jab fails to disclose a colorant or fluorescent material as a tracer. 
Nevertheless, Burt discloses this in a plug (14 is a colorant packet in plug 12 before 12 is placed in the wellbore, very vivid red color which is a fluorescent color col. 2 pg. 1 ll. 15-20) and transferring the tracer to an uphole location via pumping (pg. 2 col. 1 ll. 14-16).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have used a fluorescent material as the tracer member or in addition to the tracer material in Jab and pump it to the surface during drilling in order to provide a readily detectable, clear visual indication at the surface that the mill is penetrating through the plug as taught by Burt (col. 2 pg. 1 ll. 15-39, col. 1 pg. 2 ll. 13-16).
However, Burt fails to disclose the use of UV light source at the surface to identify the fluorescent tracer.
Nevertheless, Tayebi discloses that the use of a UV light source to illuminate a fluorescent dye is a more sensible technique for detecting a tracer at the surface of a wellbore than the use of a colored dye and the naked eye alone (pgph. 78).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have used a fluorescent dye in combination with a UV light source since this is a more sensible, very powerful technique for monitoring as taught by Tayebi (pgph. 78). 
With respect to claims 6-8, Burt discloses a colorant packet inserted into the body of the plug before placement in the wellbore (14 is a colorant packet in plug 12 before 12 is placed in the wellbore, very vivid red color which is a fluorescent color col. 2 pg. 1 ll. 15-20).

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jab, Burt, and Tayebi as applied to claim 1, and further in view of Hecht (US 20200332171 A1).
With respect to claims 2-4, Jab fails to disclose how the plug is set. 
Nevertheless, Hecht discloses setting a frac plug using wireline or coiled tubing, wireline being equivalent to or an obvious variant of slickline.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have used wireline or coiled tubing or slickline to set the frac plug of Jab as taught by Hecht (pgphs. 38, 40) since this is the simple substitution of one prior art device (whatever device is used to set the plugs of Jab) for another (wireline or coiled tubing or slickline which is an equivalent to or obvious variant of wireline) with predictable results and a reasonable expectation for success. 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jab, Burt, and Tayebi as applied to claim 1, and further in view of Dirocco (US 20190203557 A1).
With respect to claim 5 Jab fails to disclose how the plug is set. 
Nevertheless, Dirocco discloses setting a frac plug using a dropped ball (pgph. 35).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have used a dropped ball to set the plug of Jab in order to form a metal to metal seal as taught by Dirocco (pgph. 35) and since this is the simple substitution of one prior art device (whatever device is used to set the plugs of Jab) for another (wireline or coiled tubing or slickline which is an equivalent to or obvious variant of wireline) with predictable results and a reasonable expectation for success. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIPP CHARLES WALLACE whose telephone number is (571)270-1162. The examiner can normally be reached on Monday - Friday 12:00 PM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Doug Hutton can be reached on (571)272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR)system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIPP C WALLACE/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        07/19/2022